Dissenting Opinion by
Montgomery, J.:
I dissent from the majority in this case principally because the order of the Commission was entered before its hearings were completed. At the close of the hearing on January 5, 1959 (R. 166a), the Examiner stated, “While there is no further testimony to be adduced at this time, the testimony is not complete and the matter is continued to a time and place to be set by the Commission.” The case was continued for further hearing. No further hearings were held.
Although questionnaires were subsequently submitted by the Commission to the parties, the answers to same did not develop any voluntary assumption of costs by either the City of Arnold or the City of New Kensington, except for the removal of the War Memorial, the costs of which were assumed by the latter (R. 174a). Nevertheless, the Commission undertook to divide the total costs between the Pennsylvania Railroad and the two cities without taking testimony to determine the proper apportionment of same.
To make such an assessment against the appellant, which rightfully expected a further hearing in the matter, without any evidence upon which to base such apportionment and without affording appellant an opportunity to be heard on this important phase of the case seems to me to be a violation of due process.
*484I liave no doubt that the action of the Solicitor and other officials of the City of Arnold constituted an appearance in the case in sufficient manner as to make it a party, especially since it filed a petition for a “rehearing” which indicates it considered itself a party. However, instead of a rehearing, I think it is entitled to have the original hearing completed in order that it may be heard on the matter of assessment of costs before such an assessment is made.
I would reverse the order of the Commission and remand the matter for further hearing or hearings.
Wright, J., joins in this dissenting opinion.